PER CURIAM: *
Miguel A. Flores-Alvarado (Flores) appeals his guilty-plea conviction and sentence for importing into the United States from Mexico approximately 9.29 kilograms of cocaine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1), and 960(b)(1)(B) and 18 U.S.C. § 2. Flores raises only one argument in this court. For the first time on appeal, he contends that 21 U.S.C. §§ 952 and 960(a) and (b) are facially unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because drug quantity is an element of the offense that must be presented to the trier of fact. As Flores acknowledges, this argument is foreclosed by this court’s precedent. See United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.